                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY WILLIAMS,
          Plaintiff
             v.                       :Case No. 3:18-cv-110-KRG-KAP
DR. MUHAMMED NAJI, et al.,
          Defendants

                             Memorandum Order

             The Magistrate Judge filed a Report and Recommendation

on November 26, 2018, ECF no. 7, recommending that the plaintiff's

motions to alter or amend the judgment at ECF no. 5 and ECF no. 6

be denied.

             The plaintiff was notified that pursuant to 28 U.S.C.§

636(b) (1), he had fourteen days to file written objections to the

Report and Recommendation. Plaintiff filed timely objections at ECF

no. 8 that are meritless.

             After de nova review of the record of this matter, the

Report   and      Recommendation,   and   the   objections   thereto,   the

following order is entered:
          AND NOW,   this   z!f!'h
                                 day of May,   2018,   it is

          ORDERED that plaintiff's motions at ECF no. 5 and ECF no.

6 are denied. The Report and Recommendation at ECF no. 7 is adopted

as the opinion of the Court.


                                     BY THE COURT:




                                     KIM R. GIBSON,
                                     UNITED STATES DISTRICT JUDGE

Notice by U.S. Mail to:

          Anthony Williams AY-6759
          S.C.I. Houtzdale
          P.O. Box 1000
          Houtzdale, PA 16698-1000




                                     2
